Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/EP2019/077408, filed October 9, 2019, which claims benefit of foreign application EP18200415.0, filed October 15, 2018.  Claims 19-33 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted April 14, 2021 is acknowledged wherein claims 1-18 are canceled and new claims 19-33 are introduced.

Priority
	As discussed below, the present claims are not enabled by the disclosure because they encompass solvates of various compounds whose production is not described or enabled by the disclosure and the prior art.  Therefore the disclosures of PCT/EP2019/077408 and EP18200415.0 do not provide support under 35 USC 112(a) for the present claims.  Since they lack support in these priority documents, the present claims are seen to have an effective filing date of April 14, 2021, which is the filing date of the present application.

Claim Interpretation
	The fifth paragraph on p. 66 of the specification as originally filed defines the term “a heterocycle, such as heteroaryl or heterocycloalkyl,” to have a particular definition.  Therefore this term is definite under 35 USC 112(b), and will be interpreted to mean, “a heterocycle consisting of one or more 3-7 membered ring systems containing one or more heteroatoms and wherein such ring systems may optionally be aromatic.” However, other instances of phrases including the term “such as” appearing in the claims are not particularly defined and therefore indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-21, 25, and 26, the phrase "aryl, such as phenyl or naphthyl," renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Similarly, the phrase “such as R1 is selected from the group consisting of …” in claim 29 and numerous limitations containing the phrase “such as” in claims 33 referring to various pathological conditions, render these claims indefinite.  As referred to previously, the phrase “a heterocycle, such as heteroaryl or heterocycloalkyl,” is specifically defined in the specification and therefore not indefinite.
	Additionally the term “acid isostere” used to define group R1 is indefinite because it is unclear to one skilled in the art what structure the group must be isosteric with, as well as whether the group must be an acidic group or whether it can include non-acidic groups that are isosteric with some other acidic group.  Also, “having one or two lone pairs or an acidic proton” in this limitation renders the claims indefinite because it is unclear whether “an acidic proton” is intended to be another option modifying “an acid isostere” or whether it is intended as an alternative such that R1 can be an acidic proton (e.g. a hydroxyl proton) instead of an acid isostere.  For the sake of this office action the claims will be interpreted as including embodiments wherein R1 is a proton.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed compounds, does not reasonably provide enablement for solvates of these compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a chemical substance or a salt or solvate thereof.  In order for the claimed subject matter to be enabled, one skilled in the art must reasonably be able to make hydrates and solvates of the full scope of compounds, which at the least entails understanding the formation of hydrates and solvates to an extent that allows the routine prediction of solvates of a new compound and determination of the necessary conditions to produce them.
	The state of the prior art:  The existence of solvates, including both hydrates and complexes with other solvent molecules, has been known in the art for a long time.  However, the formation of such solvates is sufficiently unpredictable that those skilled in the art cannot generally, for a particular novel compound, predict what solvates can be made of such compounds, what conditions would be necessary to produce them, or which solvates would possess desirable properties for pharmaceutical use.  According to Morisette et al. (Reference included with PTO-892) the mechanisms driving crystal form diversity are poorly understood and prediction of such forms remains a formidable challenge.  According to Xin et al. (Reference included with PTO-892) while computational prediction of crystal structure can be used to predict solvates of chemical compounds, this prediction is computationally expensive and time-consuming and requires special expertise. (p. 1903 left column last paragraph) While this reference describes statistical models for predicting solvate formation of organic molecules these techniques are still under development.  According to Boothroyd et al. (Reference included with PTO-892) why some molecules form solvates remains an open question. (p. 1903 left column last paragraph) Overall, the state of the art has not advanced to the point where solvates can be easily predicted and assessed for new chemical compounds.
	More specifically, the prior art does not include any particular investigation of the hydration or solvation properties of galactose derivatives of similar structure to those recited in the present claims, which one skilled in the art would have been able to use as a starting point in predicting the crystallization and solvation behavior of these compounds.
	The relative skill of those in the art:  The relative skill in the art is high.
	The predictability or unpredictability of the art:  As discussed above, the mechanisms driving the formation of solvates are not completely understood, and the occurrence and properties of such solvates are unpredictable.  Therefore a broad genus of new compounds, such as those recited in the present claims, is likely capable of forming a vast number of diverse solvates.
	The Breadth of the claims:  The claims are directed to any solvate whatsoever of a compound having the claimed galactoside structure.
	The amount of direction or guidance presented:  The present specification refers repeatedly to solvates of the claimed compounds, but does so only in passing without further elaboration.  The disclosure does not provide any specific examples of solvates, any methods of making particular solvates, or any way to determine which solvates are likely to have improved properties relative to the unsolvated molecule.
The presence or absence of working examples: No working examples are provided for the formation of use of specific solvates.  While the chemical synthesis of a number of different compounds are described, none of these compounds appear to be solvates.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the formation of new crystal forms.  See MPEP 2164.
The quantity of experimentation necessary:  As described above, the formation of crystal forms such as solvates is unpredictable, and there exists no universal, predictable method for predicting either what crystal forms a new compound is likely to adopt or what the properties of said forms are likely to be.  Therefore in order to maker and use the full scope of hydrates and solvates of the claimed compounds, one skilled in the art would have to undertake an extensive program of unpredictable research and experimentation with hundreds of new compounds, with no particular expectation of success and no guidance from Applicant’s disclosure.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the state of the art and the lack of guidance from Applicant’s disclosure, Applicants fail to provide information sufficient to practice the claimed invention for the formation of solvates of the claimed compounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-24, and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalagam et al. (PCT international publication WO2019/075045, Reference included with PTO-892)
Independent claim 19 is directed to a compound having a broadly defined structure comprising a galactopyranosyl structure substituted with chemical moieties A1, B1, and R1.  Dependent claims 20-29 further specify the identity of these functional groups.  Dependent claims 31-32 claim pharmaceutical compositions of these compounds.  Dependent claim 33 claims a method of treating one of a number of disorders comprising administering these compounds to a subject.
	Jalagam et al. discloses Galectin-3 inhibitors and compositions thereof. (p. 2 lines 3-5) In a broadly disclosed embodiment these compounds have a structure overlapping with the structure (I) recited in present claim 19. (Formula (I) described on pp. 2-4) Jalagam et al. further discloses methods of treating various medical conditions including those recited in claim 33 comprising administering to a subject in need thereof these compounds. (p. 8 line 21 – p. 9 line 12) Specific compounds are disclosed in examples 2-5 on p. 23.  These compounds contain groups A1, B1, and X as recited in claims 19-24, 28, and 29.  Furthermore at the very least the carboxymethylene and aminocarbonylmethylene substituents present in examples 2 and 3 fall within the scope or acid isosteres in the variable R1 as defined in claims 28 and 29.  Finally, example compound 2 is seen to be 3,4-dichlorophenyl 2-O-carboxymethyl-3-deoxy-3-[4-(3,4,5-trifluorophenyl)-1H-1,2,3-triazol-1-yl]-1-thio-alpha-D-galactopyranoside recited in claim 30.  Regarding the definition of R1 in the present claims, as discussed above, the definition of this variable is indefinite and can reasonably be interpreted as including embodiments wherein R1 is a proton.  For these reasons Jalagam et al. anticipates the claimed invention.
	Additionally, Applicant is reminded that if the claims are amended to narrowly exclude the specifically recited species such as 3,4-dichlorophenyl 2-O-carboxymethyl-3-deoxy-3-[4-(3,4,5-trifluorophenyl)-1H-1,2,3-triazol-1-yl]-1-thio-alpha-D-galactopyranoside from the scope of the present claims, the remaining claim scope should be evaluated as to whether it would encompass obvious modifications of the specifically recited compounds of Jalagam et al., for example replacing fluorine substituents with chlorin substituents or carboxymethyl with carboxyethyl or carboxypropyl.


Claims 19-21, 25-26, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zetterberg et al. (PCT international publication WO2018/011093, Reference included with PTO-892)
Independent claim 19 is directed to a compound having a broadly defined structure comprising a galactopyranosyl structure substituted with chemical moieties A1, B1, and R1.  Dependent claims 20-29 further specify the identity of these functional groups.  Dependent claims 31-32 claim pharmaceutical compositions of these compounds.  Dependent claim 33 claims a method of treating one of a number of disorders comprising administering these compounds to a subject.
	Zetterberg et al. discloses alpha-D-galactopyranose compounds having structures falling within the broad scope of formula (I) as recited in present claim 19. (formula (1) on pp. 10-13) These compounds can be prepared as pharmaceutical compositions (p. 16 first paragraph) and furthermore can be administered to a subject in need thereof to treat various conditions including cancer and fibroses as recited in present claim 33. (pp. 17-18) Specific compounds are disclosed on pp. 35-40 of Zetterberg et al. including example 30, which falls within the limitations of dependent claims 20-21 and 25-26.  Therefore Zetterberg et al. anticipates the claimed invention.
Additionally, Applicant is reminded that if the claims are amended to narrowly exclude the specifically recited species such as example 30 of Zetterberg et al. from the scope of the present claims, the remaining claim scope should be evaluated as to whether it would encompass obvious modifications of the specifically recited compounds of Jalagam et al., for example replacing fluorine substituents with chlorin substituents or carboxymethyl with carboxyethyl or carboxypropyl.

Claims 19-25, 27-29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartz et al. (PCT international publication WO2019/241461, Reference included with PTO-892)
Independent claim 19 is directed to a compound having a broadly defined structure comprising a galactopyranosyl structure substituted with chemical moieties A1, B1, and R1.  Dependent claims 20-29 further specify the identity of these functional groups.  Dependent claims 31-32 claim pharmaceutical compositions of these compounds.  Dependent claim 33 claims a method of treating one of a number of disorders comprising administering these compounds to a subject.
Hartz et al. discloses compounds that inhibit galectin-3 and pharmaceutical compositions of these compounds. (p. 2 lines 3-5) These compounds have a broadly defined formula (I) that overlaps with the claimed structure (I) in independent claim 19.  Hartz et al. further discloses methods of treating various conditions including organ fibrosis and cancers including those recited in present claim 33. (p. 9 lines 7-29) Specific compounds described by Hartz et al. are described which anticipate the particular limitations in dependent claims 20-25 and 27-29, such as example B4 on p. 163 and example A7 on p. 140.  Therefore Hartz et al. anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-25 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17-19 of U.S. Patent No. 11417517. (Cited in PTO-892, herein referred to as ‘517) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘517 anticipate the claimed invention.  Specifically claim 1 of ‘517 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 15 of ‘517 recites various specific compounds falling within the scope of present claims 19-25.  Claims 17-19 of ‘517 claim pharmaceutical compositions and method anticipating present claims 31-33.

Claims 19-21, 25-26, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11046725. (Cited in PTO-892, herein referred to as ‘725) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘725 anticipate the claimed invention.  Specifically claim 1 of ‘725 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 5 of ‘725 recites various specific compounds falling within the scope of present claims 19-21, 25, and 26.  Claims 6-7 of ‘725 claim pharmaceutical compositions and method anticipating present claims 31-33.

Claims 19-21, 25-26, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-20 of U.S. Patent No. 10988502. (Cited in PTO-892, herein referred to as ‘502) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘502 anticipate the claimed invention.  Specifically claim 1 of ‘502 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 17 of ‘502 recites various specific compounds falling within the scope of present claims 19-21, 25, and 26.  Claims 18-20 of ‘502 claim pharmaceutical compositions and method anticipating present claims 31-33.

Claims 19-25 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-20 of U.S. Patent No. 10889610. (Cited in PTO-892, herein referred to as ‘610) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘610 anticipate the claimed invention.  Specifically claim 1 of ‘610 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 15 of ‘610 recites various specific compounds falling within the scope of present claims 19-25.  Claims 16-20 of ‘610 claim pharmaceutical compositions and method anticipating present claims 31-33.

Claims 19-25 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10526360. (Cited in PTO-892, herein referred to as ‘360) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘360 anticipate the claimed invention.  Specifically claim 1 of ‘360 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim  of ‘360 recites various specific compounds falling within the scope of present claims 19-25.  These compounds furthermore would meet the requirements of “pharmaceutical compositions” according to present claims 31-32 as present claims 31-32 do not actually require any feature of the composition beyond the compound itself.

Claims 19-25 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25-28 of U.S. Patent No. 10774102. (Cited in PTO-892, herein referred to as ‘102) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘102 anticipate the claimed invention.  Specifically claim 1 of ‘102 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 25 of ‘102 recites various specific compounds falling within the scope of present claims 19-25.  Claims 26-28 of ‘102 claim pharmaceutical compositions and method anticipating present claims 31-33.

Claims 19-25 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25-27 of U.S. Patent No. 11377464. (Cited in PTO-892, herein referred to as ‘464) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘464 anticipate the claimed invention.  Specifically claim 1 of ‘464 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 25 of ‘464 recites various specific compounds falling within the scope of present claims 19-25.  Claims 26-27 of ‘464 claim pharmaceutical compositions and method anticipating present claims 31-33.

Claims 19, 20, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 16-17 of U.S. Patent No. 8703720. (Cited in PTO-892, herein referred to as ‘720) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘720 anticipate the present claims.  Specifically, claims 1-3 and 16 of ‘720 claim galactopyraonsyl compounds which fall within the broadest embodiment of formula (I) described in present claims 19 and 20.  Furthermore claim 17 claims a pharmaceutical composition as recited n present claims 31 and 32.

Claims 19-22 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7700763. (Cited in PTO-892, herein referred to as ‘763) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘763 anticipate the present claims.  Specifically, claims 1-4 and 16 of ‘763 claim galactopyraonsyl compounds which fall within the broadest embodiment of formula (I) described in present claims 19-22, particularly wherein R1 is alkyl or aryl, Y is phenyl, and R2 is amine, alkyl, or alkoxy.  These compound furthermore would meet the requirements of “pharmaceutical compositions” according to present claims 31-32 as present claims 31-32 do not actually require any feature of the composition beyond the compound itself.

Claims 19, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 7230096. (Cited in PTO-892, herein referred to as ‘096) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘096 anticipate or render obvious the present claims.  Specifically, claim 1 of ‘096 claims a compound having a structure that overlaps with that of formula (I) in present claim 19.  Claims 7 and 8 of ‘096 claim pharmaceutical compositions anticipating those of present claims 31 and 32.

Claims 21-25 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of copending Application No. 17/869107 (reference application, unpublished, cited in PTO-892, herein referred to as ‘107). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘107 anticipate the claimed invention.  Specifically claim 1 of ‘107 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 6 of ‘107 recites various specific compounds falling within the scope of present claims 19-25.  Claims 7-8 of ‘107 claim pharmaceutical compositions and methods anticipating present claims 31-33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-24 and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/785295 (reference application, unpublished, cited in PTO-892, herein referred to as ‘295). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘295 anticipate the claimed invention.  Specifically claim 1 of ‘295 claims a method of making a glucopyranose compound having a structure falling within structure (I) in present claim 19 and dependent claims 20-24.  These compounds furthermore would meet the requirements of “pharmaceutical compositions” according to present claims 31-32 as present claims 31-32 do not actually require any feature of the composition beyond the compound itself.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19-24 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/748338 (reference application, US pre-grant publication 2022/0289783, cited in PTO-892, herein referred to as ‘338). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘338 anticipate the claimed invention.  Specifically claim 1 of ‘338 claims a method of treating conditions overlapping those recited in present claim 33 comprising administering to a subject a glucopyranose compound having a structure falling within structure (I) in present claims 19-24.  These compounds furthermore would meet the requirements of “pharmaceutical compositions” according to present claims 31-32 as present claims 31-32 do not actually require any feature of the composition beyond the compound itself.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19-21, 25-26, and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 24-27 of copending Application No. 17/624730 (reference application, US pre-grant publication 2022/0259251, cited in PTO-892, herein referred to as ‘730). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘730 anticipate the claimed invention.
Specifically claim 16 of ‘730 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 24 of ‘502 recites various specific compounds falling within the scope of present claims 19-21, 25, and 26.  Claims 25-27 of ‘730 claim pharmaceutical compositions and method anticipating present claims 31-33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 33-36 of copending Application No. 17/624663 (reference application, US pre-grant publication 2022/0281909, cited in PTO-892, herein referred to as ‘663). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘663 anticipate the claimed invention.
Specifically claim 20 of ‘663 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 33 of ‘663 recites various specific compounds falling within the scope of present claims 19-21, 25, and 26.  Claims 34-36 of ‘663 claim pharmaceutical compositions and method anticipating present claims 31-33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19-21, 25-26, and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-22, and 25-26 of copending Application No. 17/624383 (reference application, unpublished, cited in PTO-892, herein referred to as ‘383). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘383 anticipate the claimed invention.
Specifically claim 1 of ‘383 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 20 of ‘383 recites various specific compounds falling within the scope of present claims 19-21, 25, and 26.  Claims 21, 22, 25, and 26 of ‘383 claim pharmaceutical compositions and method anticipating present claims 31-33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19-21, 25-26, and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-14 of copending Application No. 17/327954 (reference application, US pre-grant publication 2021/0284678, cited in PTO-892, herein referred to as ‘954). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘954 anticipate the claimed invention.
Specifically claim 1 of ‘954 claims a glucopyranose compound having a structure closely overlapping structure (I) in present claim 19.  Dependent claim 11 of ‘954 recites various specific compounds falling within the scope of present claims 19-21, 25, and 26.  Claims 12-14 of ‘954 claim pharmaceutical compositions and method anticipating present claims 31-33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-46 of copending Application No. 17/285225 (reference application, US pre-grant publication 2021/0380623, cited in PTO-892, herein referred to as ‘225). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘225 anticipate the present claims.
Specifically, claim 26 of ‘225 claims a prodrug compound having a structure which overlaps with present claim 19 when R2 and R3 are hydrogen and R1 is an in vivo metabolizable group that is an acid isostere, a combination claimed in dependent claim 40.  Furthermore claim 43 of ‘225 defines the in vivo metabolizable prodrug as including groups such as phosphate and sulfate that fall within the definitions of R1 in the present claims including claims 27-29.  Dependent claims 30-38 claim structural limitations falling within present claims 20-26.  Claim 44 of ‘225 claims specific compound that include compounds such as 5-bromopyridin-3-yl 3-deoxy-3-[4-(3,4,5-trifluorophenyl)-1H-1,2,3-triazol-1-yl]-2-O-phospho-1-thio-alpha-D-galactopyranoside that also fall within present claim 30.  Claims 45 and 46 of ‘225 claim compositions and methods anticipating present claims 31-33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19-24 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 49, and 51 of copending Application No. 17/415314 (reference application, US pre-grant publication 2022/0064204, cited in PTO-892, herein referred to as ‘314). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘314 anticipate the claimed invention.  Specifically claim 28 of ‘314 claims a compositions comprising a compound having a structure falling within structure (I) in present claims 19-24.  These compounds furthermore would meet the requirements of “pharmaceutical compositions” according to present claims 31-32 as present claims 31-32 do not actually require any feature of the composition beyond the compound itself.  Claims 49 and 51 of ‘314 claim methods of treating conditions including organ fibrosis and cancer as recited in present claim 33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/18/2022